REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 9, 12-16, & 18-20 are allowed because the prior art of record neither anticipates nor renders obvious the combined limitations of independent Claims 9 & 15, similarly including a method for manufacturing an organic electroluminescent display panel, the method comprising either: 
(RE: Claim 9) performing a first oxidation process on the conductive film to form the first portion of the protection layer; and removing the mask pattern layer, and performing a second oxidation process on the conductive film to form the second portion of the protection layer and the conductive layer;
wherein an oxidation intensity of the first oxidation process is larger than that of the second oxidation process; or
(RE: Claim 15) forming a mask layer, a ratio of oxygen ions passing through a region of the mask layer corresponding to the pixel defining layer being less than a ratio of oxygen ions passing through a region of the mask layer corresponding to the pixel regions; and performing the oxidation process on the conductive film to form the first portion of the protection layer in the pixel regions, the second portion of the protection layer in a region of the pixel defining layer, and the conductive layer;
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892

/Matthew E. Gordon/Primary Examiner, Art Unit 2892